DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a method.
Group II, claim(s) 13-15, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a container for removing resin residues from a model created through three-dimensional 3D printing, this technical feature is not a special technical Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; 07/14/2014).
Formlabs teaches a container for removing resin residues (0:49- 0:55; “agitate the part using the rinse basket for a couple of minutes) from a model created through three-dimensional 3D printing (0:03-0:09 “when your parts have finished printing the build platform will return to the top of the machine”).
During a telephone conversation with Robert Ballarini on 03/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/487,171, filed on 08/20/2019.
Specification
The disclosure is objected to because of the following informalities:
In pg. 8 line 9 "shacking" should read "shaking"
In pg. 10 line 27-28 anchoring element 32 should be anchoring element 34
In pg. 12 line 17 grip appendage 30a does not appear in the drawings
Appropriate correction is required.


Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, “times an height” should read “times a height”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear whether the solvent in “wherein introducing a solvent into the container” is the same or a separate solvent in “includes introducing a solvent for not more…” For the purposes of examination, the solvent introduced into the container is interpreted to be the same as the solvent filling not more than one third of the internal volume of the container. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), hereinafter referred to as Formlabs-Ref1.
	Regarding claim 1, Formlabs-Ref1 teaches a method (0:00; “Using the finish kit”) for removing resin residues from a model created by three-dimensional 3D printing (00:58- 1:01; “this will remove any remaining uncured residue”), the method comprising:
creating a three-dimensional model through three- dimensional 3D printing (0:03-0:09 “when your parts have finished printing the build platform will return to the top of the machine”); 
inserting the model into a container (“after removing all of your parts place them in the rinse tub”); - introducing a solvent into the container (0:42- 0:43; “filled with isopropyl alcohol”); 
moving the container with the solvent and the model by means of repeated linear movements (0:49- 0:55; “agitate the part using the rinse basket for a couple of minutes).
Regarding claim 2, Formlab-Ref1 teaches the method according to claim 1, wherein introducing a solvent into the container includes introducing a solvent for not more than one third of an internal volume of the container (see rinse basket from 0:23-1:00). 
Regarding claim 3, Formlab-Ref1 teaches the method according to claim 1, wherein said solvent includes alcohol (0:42- 0:43; “filled with isopropyl alcohol”).
Regarding claim 4, Formlab-Ref1 teaches the method according to claim 1, wherein creating a three-dimensional model through three-dimensional 3D printing (0:00- 015) includes creating a three- dimensional model by stereolithography or laser scanning stereolithography (“Learn how to use the Formlabs Finishing kit and how to effectively and cleanly finish your SLA 3D printed parts”- see attached). 
Regarding claim 7, Formlab-Ref1 teaches the method according to claim 1, wherein said linear movements (0:49- 0:55) are carried out along at least one axis (vertical movement shown in 0:49- 0:55).
Regarding claim 10, Formlab-Ref1 teaches the method according to claim 1, wherein said repeated linear movements have a duration of between 30 seconds and 120 seconds (0:49- 0:55; “agitate the part using the rinse basket for a couple of minutes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), hereinafter referred to as Formlabs-Ref1, as applied to claim 1 above, and further in view of .
Regarding claim 5, Formlabs-Ref1 teaches the method according to claim 1. However, Formlabs-Ref1 fails to teach wherein creating a three-dimensional model includes creating a three-dimensional model of a tooth or part thereof. 
In the same field of endeavor pertaining to manufacturing a three-dimensional model through a stereolithography apparatus, Formlabs-Ref2 teaches wherein creating a three-dimensional model includes creating a three-dimensional model of a tooth or part thereof (“Announcing Dental SG: The 1st Biocompatible Material for Desktop 3D Printing”- see attached). Creating a three-dimensional model of a tooth or part thereof allows a dentist to print parts thereof in a quick and cheaper manner (“When Form 2 came to my office I was able to print surgical guides… where before I used to have to send this out to the laboratory, wait two to three weeks and pay hundreds of .dollars and now I can print out a model within about an hour”- see attached).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method according to claim 1, as taught by Formlabs-Ref1, to creating a three-dimensional model of a tooth or part thereof, as taught by Formlabs-Ref2 (https://www.youtube.com/watch?v=9AAd85269nU; published on 04/19/2016- see attached), for the benefit of print parts thereof in a quick and cheaper manner.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), , as applied to claim 1 above, and further in view of Chen et al. (US20160059270 A1).
Regarding claim 6, Formlabs-Ref1 teaches the method according claim 1. However, Formlabs-Ref1 fails to teach the method further comprising sealing said container before moving same. 
In the same field of endeavor pertaining to removing a resin from a model from by a 3D printer, Chen teaches the method including sealing said container ([0026] the model 200 passes through the opening 11 and is disposed in the receiving space 13; see Figure 2) before moving the same ([0027] Second, when the cleaning apparatus 10 operates). The cleaning apparatus of Chen improves the safety, stability and convenience of cleaning a model (Abstract: the safety, stability, and convenience of the model clean-up are improved).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method according to claim 1, as taught by Formlabs-Ref1, to further comprise sealing said container before moving the same, as taught by Chen, for the benefit of improving the safety, stability and convenience of cleaning a model.
Regarding claim 12, Formlabs-Ref1 teaches the method according to claim 1. However, Formlabs-Ref1 fails to teach the method including making the model integral with the container before moving the container.
In the same field of endeavor pertaining to removing a resin from a model from by a 3D printer, Chen teaches the method including making the model integral with the container (see Figure 2) before moving the container ([0027] Second, when the cleaning apparatus 10 operates).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), hereinafter referred to as Formlabs-Ref1, as applied to claim 1 above, and further in view of Farnworth (US6537482 B1).
Regarding claim 8, Formlabs-Ref1 teaches the method according to claim 7. However, Formlabs-Ref1 fails to teach wherein said at least one axis is included within an angle defined between a vertical axis and an axis arranged at 45° from said vertical axis. 
In the same field of endeavor pertaining to manufacturing a three-dimensional model through a stereolithography apparatus, Farnworth teaches wherein said at least one axis is included within an angle defined between a vertical axis and an axis arranged at 45° from the vertical axis (see col 10 line 20-25). Immersing the device at an angle defined between a vertical axis and an axis arranged at 45° from said vertical axis drives air, moisture, etc. from spaces between the device and substrate, hence completely filling those spaces (col 4 line 34-38)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of claim 7, as taught by Formlabs-Ref1, to have said at least one axis included within an angle defined between a vertical axis and .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), hereinafter referred to as Formlabs-Ref1, as applied to claim 1 above, and further in view of El-Siblani et al. (US20120195994 A1)
Regarding claim 9, Formlabs-Ref1 teaches the method according to claim 1. However, Formlabs-Ref1 fails to teach wherein said repeated linear movements have an amplitude comprised between 0.5 and 1.5 times an height of the container.
In the same field of endeavor pertaining to manufacturing a three-dimensional model through a stereolithography apparatus, Siblani teaches wherein said repeated linear movements have an amplitude comprised between 0.5 and 1.5 times an height of the container (see movement of cleaning station 32 along rails 37 in Figures 1-4). The cleaning station of Siblani ensures smooth transitions between materials on the finished three-dimensional model (Abstract: cleaning stations are provided for removing residual solidifiable materials from the surface of the three-dimensional object as it is built to better ensure smooth transitions between materials on the finished object). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said repeated linear movements of Formlabs-Ref1 to have an amplitude comprised between 0.5 and 1.5 times an height of the container, as .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Formlabs (https://www.youtube.com/watch?v=D05Y_OUDzfI; published on 07/14/2014- see attached), hereinafter referred to as Formlabs-Ref1, as applied to claim 1 above, and further in view of Cohen et al. (US20200316252 A1).
Regarding claim 11, Formlabs-Ref1 teaches the method according to claim 1. However, Formlabs-Ref1 fails to teach wherein said repeated linear movements have a frequency of between 60 and 180 movements per minute. 
In the same field of endeavor pertaining to fabricating three-dimensional structures, Cohen teaches wherein said repeated linear movements ([0045] shaker (e.g., an orbital shaker), rotator, tumbler, large tank mixer, overhead stirrer) have a frequency of between 60 and 180 movements per minute ([0045] contacting with the orbital shaker may include speeds of at least about 100 RPM to about 250 RPM). The shaker ensures maximum dissolution or dispersion of particles in a solution ([0045] contacting of the biomaterial particles with the weak acid solution may be performed using suitable methods to ensure maximum dissolution or dispersion of the biomaterial particles in the acid solution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said repeated linear movements, as taught by Formlabs-Ref1, to have a frequency of between 60 and 180 movements per minute, as taught 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743